DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-13 are pending in the instant application. Claims 1, 6, 8 and 10 are amended and claim 11 is canceled

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on  02/26/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-10 and 12-13 are objected to because of the following informalities:    
Claim 1 recites “a touch-routing line extended along the lateral surface of the encapsulation unit and disposed on the lateral surface of the encapsulation unit to be  plurality of touch-routing lines are extended along the lateral surface of the encapsulation unit and disposed on the lateral surface of the encapsulation unit, each touch-routing line of the plurality of touch-routing lines is connected to a corresponding one of the touch-sensing line and the touch-driving line”, to clarify that each touch sensing line and each touch driving line is connected to a corresponding touch-routing line, instead of having one touch routing line connected both touch-sensing line and touch-driving line.
Claims 2-10 and 12-13 depend directly or indirectly from an objected claim, therefore are also objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 20190302959 A1, hereinafter Clark) in view of Brunet et al. (US 20170199611 A1, hereinafter Brunet) in view of Song et al. (US 20180175116 A1, hereinafter Song), further in view of Hwang et al. (US 20180166507 A1, hereinafter Hwang).

Regarding Claim 1, Clark teaches a display device (see abstract and para. [0016]. Display device) comprising: 
a display panel comprising a light-emitting element disposed on a substrate (see Fig. 1A, OLED layer on a substrate (SUB), para. [0033] and para. [0045]), a shield line disposed on the substrate (see Fig. 1A, the shield electrode SE, substrate (SUB), para. [0033] and para. [0045]), and “touch sensor lines” overlapping the shield line (see Fig. 1A, touch sensor TS, shield electrode SE, para. [0033]-[0035], para. [0045]-[0047] and para. [0057]-[0059]. Self-capacitive touch sensors for use with electronic displays. The touch electrodes and feedlines of the touch sensor TS are made of an electrically conductive and opaque material on the insulating layer INS, as shown in FIG. 1A. Both the shield electrode SE and the touch sensor TS are preferably patterned between the OLED sub-pixels. The shield electrode SE is provided to reduce the parasitic capacitance between the touch sensor TS and the upper display electrode UDE by blocking the electric field between the touch electrodes and the upper display electrode UDE), and 
a touch-driving circuit (see para. [0057]. a touch sensor controller) configured to drive a ”touch sensor line” in a self-capacitance mode (see para. [0035], para. [0039], para. [0051] para. [0057]-[0058]. All techniques will involve the application of one or many voltage (the drive voltage) pulses to the touch electrodes such that an electric field is projected from the touch electrodes. FIG. 3 shows a self-capacitive touch sensor. As shown in FIG. 3, the feedlines 310 are routed to a touch sensor controller 320 that is at an edge of or off the display panel. Self-capacitive operation means that the capacitance of an electrode is measured between the touch electrode and a ground, a reference voltage of the touch sensor controller, or another portion of a display), 
wherein the touch-driving circuit supplies a load free driving signal to the shield line, at least one of a phase or an amplitude of the load free driving signal being same as a phase or an amplitude of a touch-driving signal of the self- capacitance mode to be supplied to at least one of the touch- driving line or the touch-sensing line (see para. [0047], para. [0058] and claim 3. The shield electrode is electrically isolated from the touch electrode but is driven at the same potential as the touch electrode. The results show that the parasitic capacitance is significantly reduced by the shield electrode), and 
wherein the display panel (see Fig. 1A and para. [0018]. OLED display panel) further comprises: 
see Fig. 1A and para. [0045]. An encapsulation layer ENCAP covering the OLED sub-pixel define the OLED display panel OLED); 
a shield-routing line extended to be connected to each of the shield line on the encapsulation unit (see Fig. 1A, shield electrode SE on encapsulation layer ENCAP, Fig. 4 shield feedlines 440 connected to  shield electrode 430, para. [0045] and para. [0052]-[0053]. FIG. 4 shows that multiple first regions of the shield electrode 430 are each connected together and are routed with multiple shield feedlines 440 to the touch sensor controller 420); and 
a touch-routing line extended along a surface of the encapsulation unit and disposed on the surface of the encapsulation unit to be connected to each of the touch “sensor line”  (see Fig. 1A, Fig. 3-4, touch electrode 300 are connected to feeding lines 310 which are disposed on the encapsulation layer, para. [0033], para. [0037], para. [0045] and para. [0051].  FIG. 3 shows an exemplary grid layout of the touch electrodes 300 with an individually connected feedline.  The outlines of the touch electrode 300 and the connected feedline 310 in FIG. 3 indicate the outer extents of the touch electrodes 300 and feedlines 310. FIG. 3 shows an exemplary grid layout of the touch electrodes 300 with an individually connected feedline 310 according to a preferred embodiment of the present invention.  The outlines of the touch electrode 300 and the connected feedline 310 in FIG. 3 indicate the outer extents of the touch electrodes 300 and feedlines 310. In addition, a touch sensor pattern layer (TS) can be formed or disposed directly on an insulation layer (ENCAP) covering the shield electrode pattern (SE) and connected to a touch sensor controller to detect an external touch input).
Clark does not explicitly teach “the touch sensor lines” corresponds to a touch-driving line and a touch-sensing line and that the touch-driving circuit is configured to drive the touch- 
However, Brunet teaches the touch sensor lines corresponds to touch-driving line and touch-sensing line (see Figs. 1B-1C and para. [0018]-[0022]. A drive electrode and a sense electrode may form a capacitive node (e.g., the first set of electrodes 151 and the second set of electrodes 152 of FIGS. 1B-1C, respectively, forming capacitive nodes 153. The drive and sense electrodes forming the capacitive node are positioned near each other) and that the touch-driving circuit (see para. [0018]-[0023]. Fig. 1A, touch sensor controller 102) is configured to drive the touch- driving line and the touch-sensing line in a mutual- capacitance mode and to drive at least one of the touch- driving line or the touch-sensing line in a self-capacitance mode (see, para. [0008], para. [0010], para. [0018]-[0019]. Touch sensor 101 implements a capacitive form of touch sensing that includes both mutual- and self-capacitive modes of operation. When in the mutual-capacitive mode of operation, the controller is configured to send a first drive signal to one or more first electrodes of the first array (e.g., the x-axis electrodes), send the first drive signal to one or more first electrodes of the second array (e.g., the x-axis electrodes), and sense touch inputs based on signals received from y-axis electrodes of the first array.  When in the self-capacitive mode of operation, the controller is configured to send a second drive signal to a first plurality of the electrodes of the first array).

Clark and Brunet do not explicitly teach that the shield-routing line extended along a lateral surface of the encapsulation unit and disposed on the lateral surface of the encapsulation unit; and the touch-routing line extended along the lateral surface of the encapsulation unit and disposed on the lateral surface of the encapsulation unit to be connected to each of the touch sensor line.
However, Song teaches the touch-routing line (see Fig. 2, and para. [0052]-[0054]. Returning to FIG. 3, the touch-driving line 152 is connected to a touch-driving unit (not shown) via a first routing line 156 and a touch-driving pad 170.  In addition, the touch-sensing line 154 is connected to the touch-driving unit via a second routing line 186 and a touch-sensing pad 180) extended along the lateral surface of the encapsulation unit and disposed on the lateral surface of the encapsulation unit to be connected to each of the touch sensing line and the touch-driving line (see Fig. 3 and Fig. 6A, encapsulation stack 140 and first conductive layers 156a of first and second routing lines 156 and 186, para. [0053]-[0054] and para. [0064]. The first and second routing lines 156 and 186 are disposed on the touch buffer film 166 so as to cover the top and side surfaces of the encapsulation stack 140).

Clark, Brunet and Song do not explicitly teach the shield-routing line extended along a lateral surface of the encapsulation unit and disposed on the lateral surface of the encapsulation unit.
However, Hwang teaches teach a shield-routing layer extended along a lateral surface of the encapsulation unit and disposed on the lateral surface of the encapsulation unit (see Fig. 11, shield layer 340, encapsulation layer 330, and [0089] The shielding layer 340 is prepared on the display panel, that is, on the encapsulation layer 330).
Clark, Brunet, Song and Hwang are related to touch sensitive device, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the positioning of shield routing lines disclosed by Clark, Brunet and Song with Hwang’s teaching of providing a shielding layer that extends on the lateral surface of the encapsulation layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Moreover, one of ordinary skill in the art would have recognized that the device could be manufacture through a simplified process.

Regarding Claim 2, Clark, Brunet, Song and Hwang teach the display device according to claim 1
Clark further teaches, wherein the shield line comprises: shield drive and sense lines disposed along “the touch sensor” (see Fig. 1A, Fig. 4, shield electrode 430, shield feedlines 440, and para. [0045]-[0046] and para. [0052]. As depicted in figure 1A shield electrode SE is disposed between touch sensor TS and the encapsulation layer of the OLED display. The shield electrode structure can be seen in FIG. 4, in which first regions of the shield electrode 430 (i.e., the square regions) align with the positions of the touch electrodes 300 in the touch sensor layer.  Preferably the size and/or shape of the first regions of the shield electrode 430 are similar or identical to those of the touch electrodes 300 they are aligned with).
	Brunet further teaches wherein the shield line comprises: a shield-driving line disposed along the touch-driving line; and a shield-sensing line disposed along the touch-sensing line, wherein the touch-driving line overlaps the shield-driving line, and the touch-sensing line overlaps the shield-sensing line (see Figs. 2-4D, Shield electrodes Sx and Sy, para. [0029], para 32, para. [0034], para. [0036]-[0037] and para. [0039]. The x-axis and y-axis electrodes of layer 202 are driven with a driven shield signal. As depicted in figure 2 electrode layer 202 is disposed under touch sensor layer 201. Layer 301 represents a top layer of a two-layer touch sensor, similar to layer 201 of touch sensor system 200 of FIG. 2.  Likewise, layer 302 represents a bottom layer of a two-layer touch sensor, similar to layer 202 of touch sensor system 200 of FIG. 2. Similar to layer 301, layer 302 comprises a first portion 330, a second portion 340, and a third portion 320.  First portion 330 of layer 302 corresponds with first portion 310 of layer 301, and vice versa.  Likewise, second portion 340 of layer 302 corresponds with second portion 320 of layer 301, and vice versa);
Clark, Brunet, Song and Hwang are related to touch sensitive device, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch sensitive device disclosed by Clark, Brunet, Song and Hwang with Brunet’s further teachings of disposing the shield drive lines under the touch drive lines and the shield sensing lines under the shield sensing electrodes, since it would have aided in reducing noise and thus improving touch sensing performance.

Regarding Claim 3, Clark, Brunet, Song and Hwang teach the display device according to claim 2.
Brunet further teaches wherein, in the mutual-capacitance mode, the touch-driving circuit senses a variation in mutual capacitance through the touch- sensing line by supplying a first touch-driving signal to the touch-driving line (see para. [0010], para. [0018] and para. [0031]. When in the mutual-capacitive mode of operation, the controller is configured to send a first drive signal to one or more first electrodes of the first array (e.g., the x-axis electrodes) (e.g., the x-axis electrodes), and sense touch inputs based on signals received from y-axis electrodes of the first array), and electrically connects the shield- driving line to the touch-driving line or floats the shield- driving line (see Fig. 2, para. [0010], para. [0018], para. [0029]-[0030]. When in the mutual-capacitive mode of operation, the controller is configured to send a first drive signal to one or more first electrodes of the first array (e.g., the x-axis electrodes), send the first drive signal to one or more first electrodes of the second array (e.g., the x-axis electrodes)).


Regarding Claim 4, Clark, Brunet, Song and Hwang teach the display device according to claim 3.
Clark further teaches wherein, in the self-capacitance mode, the touch-driving circuit senses a variation in self-capacitance of the “touch sensor” line by supplying a second touch-driving signal to at least one of the touch electrode (see para. [0033] para. [0035], para. [0039], para. [0051] para. [0057]-[0058]. All techniques will involve the application of one or many voltage (the drive voltage) pulses to the touch electrodes such that an electric field is projected from the touch electrodes. FIG. 3 shows a self-capacitive touch sensor. As shown in FIG. 3, the feedlines 310 are routed to a touch sensor controller 320 that is at an edge of or off the display panel. Self-capacitive operation means that the capacitance of an electrode is measured between the touch electrode and a ground, a reference voltage of the touch sensor controller, or another portion of a display), and supplies the load free driving signal to at least one of the shield-driving line or the shield-sensing line (see para. [0047], para. [0058] and claim 3. The shield electrode is electrically isolated from the touch electrode but is driven at the same potential as the touch electrode. A same voltage potential can preferably be applied to the shield electrode 330 and 430 that is applied to the touch electrodes 300.  The voltage potential can be applied as a series of pulses synchronized with the touch electrode drive signal or as a fixed voltage.  Because the shield electrode 330 and 430 is at the same potential as the touch electrodes 300, no electric field and, therefore, no parasitic capacitance is generated between the shield electrode 330 and 430 and the touch electrodes 300).
Brunet further teaches wherein, in the self-capacitance mode, the touch-driving circuit senses a variation in self-capacitance of at least one of the touch-driving line or the touch-sensing line by supplying a second touch-driving signal to at least one of the touch- driving line or the touch-sensing line (see para. [0010], para. [0019] and para. [0032].  When in the self-capacitive mode of operation, the controller is configured to send a second drive signal to a first plurality of the electrodes of the first array, send a shield signal to each of the electrodes of the second array, and sense touch inputs based on signals received from the first plurality of electrodes of the first array. When in the self-capacitive mode of operation, the controller is configured to send a second drive signal to a first plurality of the electrodes of the first array, send a shield signal to each of the electrodes of the second array, and sense touch inputs based on signals received from the first plurality of electrodes of the first array. During self-capacitive modes of operation on the other hand, a pulsed or alternating voltage is applied (using controller 220) to both x-axis electrodes and y-axis electrodes of layer 201 while the x-axis and y-axis electrodes of layer 202 are driven with a driven shield signal.  The location of a touch input on touch sensor 210 may thus be determined by measuring the changes in capacitance in the capacitive nodes of layer 201), and supplies the load free driving signal to at least one of the see para. [0010] and para. [0032]. When in the self-capacitive mode of operation, the controller is configured to send a shield signal to each of the electrodes of the second array).
Clark, Brunet, Song and Hwang are related to touch sensitive device, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the touch sensor disclosed by Clark, Brunet, Song and Hwang with the touch sensor structure further taught by Brunet, since it would have yield the same predictable result of sensing touch. Moreover, one of ordinary skill in the art would have recognized that by having an additional driving mode, it would have provided additional information and thus it would enhanced the touch sensor’s detection of proximity and touch. Moreover, by driving a touch signal to the drive shield electrodes it would have aided in reducing noise and thus improving touch sensing performance.

Regarding Claim 5, Clark, Brunet, Song and Hwang teach the display device according to claim 2. 
Brunet further teaches wherein the self-capacitance mode and the mutual-capacitance mode are alternately driven (see para. [0018]-[0019], para. [0033]-[0034])  the self-capacitance mode comprises a first self-capacitance mode and a second self-capacitance mode, the first self-capacitance mode and the second self-capacitance mode being driven in that order or in a reverse order (see para. [0033]-[0035]. During self-capacitive modes of operation a scan of electrodes may be performed. This may occur in three cycles where y-axis electrodes are measured first, odd x-axis electrodes are measured second, and even x-axis electrodes are measured third. The first self-capacitive mode corresponds to the cycle where the y-axis electrodes are measured, while the second self-capacitive mode corresponds to the cycle where the x-axis electrodes are measured).
Clark, Brunet, Song and Hwang are related to touch sensitive device, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch sensor disclosed by Clark, Brunet, Song and Hwang with Brunet’s further teachings of self-capacitive modes, since it would have aided in conserving controller resources (Brunet para. [0033]).

Regarding Claim 6, Clark, Brunet, Song and Hwang teach the display device according to claim 5.
Brunet further teachers wherein, in the first self-capacitance mode, the touch-driving circuit supplies a second touch-driving signal to the touch-driving line and supplies the load free driving signal to the shield-driving line (see Figs. 2-3B, Fig. 5 and para. [0032]-[0035]. During self-capacitive modes of operation on the other hand, a pulsed or alternating voltage is applied (using controller 220) to both x-axis electrodes and y-axis electrodes of layer 201 while the x-axis and y-axis electrodes of layer 202 are driven with a driven shield signal. The driven shield signal may be a substantially similar or identical waveform to the drive signal applied to the x-axis and y-axis electrodes of layer 201), and wherein, in the second self-capacitance mode, the touch- driving circuit supplies the second touch-driving signal to the touch-sensing line and supplies the load free driving signal to the shield-sensing line (see Figs. 2-3B, Fig. 5 and para. [0032]-[0035]. During self-capacitive modes of operation on the other hand, a pulsed or alternating voltage is applied (using controller 220) to both x-axis electrodes and y-axis electrodes of layer 201 while the x-axis and y-axis electrodes of layer 202 are driven with a driven shield signal).
Clark, Brunet, Song and Hwang are related to touch sensitive device, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch sensor disclosed by Clark, Brunet, Song and Hwang with Brunet’s further teachings, since it would have aided in reducing noise and thus improving touch sensing performance.

Regarding Claim 8, Clark, Brunet, Song and Hwang teach the display device according to claim 2,
Clark further teaches wherein the shield-driving line comprises a plurality of shield- driving electrodes disposed on the encapsulation unit in a first direction (see Fig. 1A, Fig. 4 and para. [0045]. A conductive and opaque material is provided on the encapsulation layer ENCAP and is patterned to define a shield electrode SE).
Clark does not explicitly teach a first shield bridge connecting the shield-driving electrodes to each other, and wherein the shield-sensing line comprises a plurality of shield-sensing electrodes disposed in a same plane as the shield-driving electrodes in a second direction, and a second shield bridge connecting the shield-sensing electrodes to each other.
	However Brunet teaches a first shield bridge connecting the shield-driving electrodes to each other (see Figs. 1C, 3B and 4C-4D, para. [0039]-[0040]. As depicted in figure 3B the pattern 340 are connected through cross over region 305), and wherein the shield-sensing line comprises a plurality of shield-sensing electrodes disposed in a same plane as the shield-driving electrodes in a second direction (see Figs. 2 and 3B, Sx and Sy and para. [0036]. Layers 301-302 corresponding to layers 201-202 of FIG. 2As depicted in figure 2 shield electrodes Sx and Sy are disposed in the same layer 202), and a second shield bridge connecting the shield-sensing electrodes to each other (see Figs. 1C, 3B and 4A-4D, para. [0038]-[0040]. See second portion 330 and cross over region 305. The third portion 320 of the conductive mesh 302 is coupled to 
the second portion 320 of the conductive mesh 302.These couplings are made 
using one or more vias 350 as shown in fig. 4B).
Clark, Brunet, Song and Hwang are related to touch sensitive device, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch sensitive device disclosed by Clark, Brunet, Song and Hwang with Bruner’s further teachings of shielding drive lines and shielding sense lines, since it would have aided in reducing noise and thus improving touch sensing performance. Moreover, one of ordinary skill in the art, before the effective filling date of the claim invention, would have recognized the obviousness of using any suitable shape may for the meshes forming the shield drive electrodes  and shield sense electrodes as been obvious to try from a finite number of options known in the art that would have yield the same predictable result of reducing noise during touch sensing.

Regarding Claim 9, Clark, Brunet, Song and Hwang teach the display device according to claim 8.
Clark further teaches wherein the” touch sensor” comprises a plurality of touch- electrodes disposed on a touch insulation film (see Fig. 1A, touch sensor TS and insulating layer INS, and para. [0045]. The touch electrodes and feedlines of the touch sensor TS are made of an electrically conductive and opaque material on the insulating layer INS, as shown in FIG. 1A), see Fig. 1A, Fig. 4 and para. [0045]-[0046].As depicted in figure 1A the insulation layer INS is disposed on the shield electrodes SE) .
Brunet further teaches wherein the touch-driving line comprises a plurality of touch-driving electrodes disposed in the first direction (see Figs. 1C,  3A, para. [0010], para. [0020], para. [0030]-[0031], para. [0034] and para. [0036]-[0040]. A drive signal may be sent on one or more x-axis electrodes), and a first touch bridge connecting the touch- driving electrodes to each other (see Figs. 3A-4D and para. [0036]-[0040]. Portion 320 is within the crossover region 305 is electrically coupled to a portion of layer 301as depicted in figure 4A), and wherein the touch-sensing line comprises a plurality of touch-sensing electrodes disposed in a same plane as the touch-driving electrodes in the second direction (see Figs. 1C, 2 and 3A, para. [0010], para. [0020], para. [0029]-[0031], para. [0034] and para. [0036]-[0040]. The controller is configured to sense touch inputs based on signals received from y-axis electrodes of the first array. As depicted in figure 2 the x-axis electrodes and y-axis electrodes are disposed on touch sensor layer 201 and are directly coupled to controller 220), and a second touch bridge connecting the touch-sensing electrodes to each other (see Figs. 3A-4D and para. [0036]-[0040]. As depicted in figure 3A a portion 310 is connected to another portion of 310 through the cross over region 305).
Clark, Brunet, Song and Hwang are related to touch sensitive device, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the touch sensor disclosed by Clark, Brunet, Song and Hwang with the touch sensor structure further taught by Brunet, since it would have yield the same predictable result of sensing touch.

Regarding Claim 10, Clark, Brunet, Song and Hwang teach the display device according to claim 2.
Clark further teaches wherein the shield-routing line is connected to each of the shield- sensing line and the shield-driving line disposed on the encapsulation unit, (see Fig. 1A, Fig. 3-4, shield feeding lines 440, para. [0033] and para. [0052]-[0053]. A shield electrode pattern layer can be provided directly on the encapsulation layer of an OLED pixel layer The shield electrode 430 are each connected together and are routed with multiple shield feedlines 440).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20190302959 A1) in view of Brunet (US 20170199611 A1) in view of Song (US 20180175116 A1) in view of Hwang (US 20180166507 A1) in view of Knabenshue et al. (US 20190102010 A1, hereinafter Knabenshue), further in view of Kwon et al. (US 20160378224 A1, hereinafter Kwon).

Regarding Claim 7, Clark, Brunet, Song and Hwang teach the display device according to claim 6.
Clark, Brunet, Song and Hwang do not explicitly teach wherein, in the first self-capacitance mode, the touch-driving circuit supplies a ground voltage to the touch-sensing line and the shield-sensing line, and wherein, in the second self-capacitance mode, the touch- driving circuit supplies a ground voltage to the touch- driving line and the shield-driving line.
However, Kanabenshue teaches in the first self-capacitance mode, the touch-driving circuit supplies a ground voltage to the touch-sensing line (see Fig. 5G and para. [0047]. A subset of electrodes (e.g. a group, a row, a column, etc.) operate as self-capacitance electrodes the remaining electrodes are couple to the ground) and wherein, in the second self-capacitance mode, the touch- driving circuit supplies a ground voltage to the touch- driving line (see Fig. 5G and para. [0047]. A subset of electrodes (e.g. a group, a row, a column, etc.) operate as self-capacitance electrodes the remaining electrodes are couple to the ground).
Clark, Brunet, Song, Hwang and Kanabenshue are related to touch sensitive device, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch sensor driving scheme disclosed by Clark, Brunet, Song and Hwang with Kanabenshue’s teachings of driving in the self-capacitance modes a group of electrodes (row or columns) to the ground, since it would have further improved touch sensing capabilities by shielding the touch electrodes from noise sources that can otherwise inject noise into touch sensing signals.
Clark, Brunet, Song, Hwang and Kanabenshue do not explicitly teach that a ground voltage is supplied to the shield-sensing line and the shield-driving line.
However, Kwon teaches that that a ground voltage is supplied to the shield-sensing line and the shield-driving line (see para. [0258]. The noise shielding conductive layer may be a floating electrode layer or may receive a ground voltage).
Clark, Brunet, Song, Hwang, Kanabenshue and Kwon are related to touch sensitive device, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch sensor driving scheme disclosed by Clark, Brunet, Song, Hwang and Kanabenshue with Kwon’s teachings of supplying a ground voltage to the shield electrodes, since it would have been obvious to try from a finite .

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20190302959 A1) in view of Brunet (US 20170199611 A1) in view of Song (US 20180175116 A1) in view of Hwang (US 20180166507 A1), further in view of Kim et al. (US 20180129352 A1, hereinafter Kim).

Regarding Claim 12, Clark, Brunet, Song and Hwang teach the display device according to claim 10.
Song further teaches pads connected to routing lines (see Figs.2-3, pads 170 and 180 connected to routing lines 156 and 186 and para. [0053], para.[0055]- [0056]. The first routing line 156 electrically connects the touch-driving pad 170 to the first touch electrodes 152e, whereby a touch-driving pulse from the touch-driving pad 170 is transmitted to the touch-driving line 152.  The second routing line 186 electrically connects the touch-sensing pad 180 to the second touch electrode 154e, whereby a touch signal from the touch-sensing line 154 is transmitted to the touch-sensing pad 180), the pads being disposed on the substrate exposed by the encapsulation unit (see Figs.2-3, pads 170 and 180, substrate 111, encapsulation stack 140, para. [0053]-[0056] and para. [0064].Pad electrodes 172 of a touch-driving pad 170 and a touch-sensing pad 180 are formed over a substrate 111); and a touch pad connected to the touch-routing line (see Figs.2-3, pads 170 and 180 connected to routing lines 156 and 186 and para. [0053]).

Clark, Brunet, Song and Hwang do not explicitly teach a shield pad connected to the shield-routing line, the shield pad being disposed on the substrate and the touch pad being disposed adjacent to the shield pad.
However, Kim teaches a shield pad connected to the shield-routing line, the shield pad being disposed on the substrate and the touch pad being disposed adjacent to the shield pad (see Fig. 13 para. [0089-[0090] and para. [0205]. Although not separately shown, a signal line providing a predetermined voltage to the noise shield electrode ISU-SE and a pad part may be disposed on the non-display area DM-NDA of the substrate).
Clark, Brunet, Song, Hwang and Kim are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Clark, Brunet, Song and Hwang with Kim’s teaching of providing a pad to the shield electrode, since it would have provided the necessary connection from the driving circuit to the shield electrode. Moreover, one of ordinary skill in the art would have recognized the obviousness of placing the .

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20190302959 A1) in view of Brunet (US 20170199611 A1) in view of Song (US 20180175116 A1) in view of Hwang (US 20180166507 A1) in view of Kim (US 20180129352 A1), further in view of Jeong et al. (US 20190095007 A1, hereinafter Jeong).

Regarding Claim 13, Clark, Brunet, Song, Hwang and Kim teach the display device according to claim 12.
Song further teaches that the substrate is a flexible substrate (para. [0031] In addition, Kim further teaches the display is flexible (see para. [0082]) and that the substrate may  include a flexible film (see para. [0090]).
Clark, Brunet, Song, Hwang and Kim do not explicitly teach the substrate is foldable or bendable
However, Jeong teaches wherein the substrate is foldable or bendable (see Fig. 2A-2B, substrate 100, para. [0068]-[0069]. The non-display area NDA includes a bending area BA bent about a bending axis BAX. The substrate 100 which is a part of the display apparatus is partially bent as shown in FIGS. 1 to 2B, and thus, the display apparatus is also partially bent due to the bent substrate 100).
Clark, Brunet, Song, Hwang, Kim and Jeong are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display device disclosed by Clark, 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/17/21B